824 So. 2d 1022 (2002)
Chutney Gerard OXENDINE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-1275.
District Court of Appeal of Florida, Fifth District.
August 30, 2002.
Chutney Gerard Oxendine, Raiford, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PLEUS, J.
We affirm the denial of the defendant's September 10, 2001, "3.850 Motion for Post-Conviction Relief," but reverse and remand for consideration of the three claims raised in his December 21, 2001, "Amendment to Previously Filed Pro Se *1023 Motion for Motion for Post Conviction Relief, Rule 3.850 Fla. R.Crim. P." See Gaskin v. State, 737 So. 2d 509 (Fla.1999) (defendant entitled to have court rule on amended motion filed before trial court ruled on the original motion and within rule's 2 year time limit).
AFFIRMED IN PART, REVERSED IN PART, REMANDED.
PALMER and ORFINGER, R.B., JJ., concur.